Citation Nr: 0834241	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  06-11 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The veteran had active military service from September 1957 
to August 1959 and from October 1961 to August 1962.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2005 rating decision.


FINDING OF FACT

In a statement received in September 2008, the veteran 
indicated that he wished to withdraw his appeal.


CONCLUSION OF LAW

Criteria for withdrawal of a Substantive Appeal by the 
veteran of his claim of entitlement to service connection for 
a right knee disability have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a statement received in September 2008, the veteran 
indicated that he wished to withdraw his appeal.  Under 38 
U.S.C.A. § 7105, the Board may dismiss any appeal that fails 
to allege specific error of fact or law in the determination 
being appealed.  A Substantive Appeal may be withdrawn at any 
time before the Board promulgates a decision.  38 C.F.R. 
§ 20.202.  Withdrawal may be made by the veteran or by his 
authorized representative.  38 C.F.R. § 20.204.  The veteran 
has withdrawn his appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  As such, the Board does not have jurisdiction 
to review his claim of entitlement to service connection for 
a right knee disability and it is dismissed.  


ORDER

The claim for service connection for a right knee disability 
is dismissed.


____________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


